           Case 3:18-cv-03018-JCS Document 143 Filed 01/06/21 Page 1 of 3



 1    Nicomedes Sy Herrera (SBN 275332)                   Tejinder Singh (Pro Hac Vice)
      Laura E. Seidl (SBN 269891)                         GOLDSTEIN & RUSSELL, P.C.
 2    HERRERA KENNEDY LLP                                 7475 Wisconsin Avenue, Suite 850
      1300 Clay Street, Suite 600                         Bethesda, Maryland 20814
 3    Oakland, California 94612                           Telephone: (202) 362-0636
      Telephone: (510) 422-4700                           Email: TSingh@GoldsteinRussell.com
 4    Facsimile: (855) 969-2050
      Email: NHerrera@HerreraKennedy.com                  Warren T. Burns (Pro Hac Vice)
 5           LSeidl@HerreraKennedy.com                    Christopher J. Cormier (Pro Hac Vice)
                                                          Russell Herman (Pro Hac Vice)
 6    Shawn Kennedy (SBN 218472)                          Mallory Biblo (Pro Hac Vice)
      Bret D. Hembd (SBN 272826)                          BURNS CHAREST LLP
 7    HERRERA KENNEDY LLP                                 900 Jackson Street, Suite 500
      4590 MacArthur Boulevard, Suite 500                 Dallas, Texas 75202
 8    Newport Beach, California 92660                     Telephone: (469) 904-4550
      Telephone: (949) 791-9700                           Email: WBurns@BurnsCharest.com
 9    Email: SKennedy@HerreraKennedy.com                          CCormier@BurnsCharest.com
             BHembd@HerreraKennedy.com                            RHerman@BurnsCharest.com
10                                                                MBiblo@BurnsCharest.com

11
     Attorneys for Plaintiff-Relator Zachary Silbersher
12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14
   UNITED STATES OF AMERICA; STATES OF                    Case No.: 3:18-cv-03018-JCS
15 CALIFORNIA, COLORADO, CONNECTICUT,
   DELAWARE, FLORIDA, GEORGIA, HAWAII,
16 ILLINOIS, INDIANA, IOWA, LOUISIANA,                    NOTICE OF WITHDRAWAL OF
   MICHIGAN, MINNESOTA, MONTANA,                          ANDREW PURDY AS COUNSEL OF
17 NEVADA, NEW JERSEY, NEW MEXICO, NEW                    RECORD
   YORK, NORTH CAROLINA, OKLAHOMA,
18 RHODE ISLAND, TENNESSEE, TEXAS,
   VERMONT, AND WASHINGTON; THE                           Chief Magistrate Judge Joseph C. Spero
19 COMMONWEALTHS OF MASSACHUSETTS
   AND VIRGINIA; AND THE DISTRICT OF                       Action Filed: April 25, 2018
20 COLUMBIA,

21 ex rel. ZACHARY SILBERSHER,

22                       Plaintiffs,

23              v.

24 ALLERGAN, INC., ALLERGAN USA, INC.,
   ALLERGAN SALES, LLC, FOREST
25 LABORATORIES HOLDINGS, LTD., ADAMAS
   PHARMA, AND ADAMAS
26 PHARMACEUTICALS, INC.,

27                       Defendants.

28

     NOTICE OF WITHDRAWAL OF COUNSEL                                      CASE NO. 3:18-CV-03018-JCS
          Case 3:18-cv-03018-JCS Document 143 Filed 01/06/21 Page 2 of 3



 1 TO: THE CLERK OF THE COURT AND ALL PARTIES AND COUNSEL OF RECORD

 2          PLEASE TAKE NOTICE that Andrew M. Purdy is no longer an attorney at Herrera Kennedy

 3 LLP and is withdrawn as counsel of record for plaintiff-relator. Herrera Kennedy LLP continues to

 4 represent plaintiff-relator. All future papers should continue to be directed to the undersigned counsel.

 5 Dated: January 6, 2021                                Respectfully submitted,
 6                                                       HERRERA KENNEDY LLP
 7                                                       By: /s/ Nicomedes Sy Herrera
                                                                    Nicomedes Sy Herrera
 8
                                                         Nicomedes Sy Herrera (State Bar No. 275332)
 9                                                       Laura E. Seidl (State Bar No. 269891)
                                                         HERRERA KENNEDY LLP
10                                                       1300 Clay Street, Suite 600
                                                         Oakland, California 94612
11                                                       Telephone: (510) 422-4700
                                                         Email: NHerrera@HerreraKennedy.com
12                                                              LSeidl@HerreraKennedy.com
13                                                       Shawn Kennedy (State Bar No. 218472)
                                                         Bret D. Hembd (State Bar No. 272826)
14                                                       HERRERA KENNEDY LLP
                                                         4590 MacArthur Boulevard, Suite 500
15                                                       Newport Beach, California 92660
                                                         Email: SKennedy@HerreraKennedy.com
16                                                              BHembd@HerreraKennedy.com
17                                                       Tejinder Singh (Pro Hac Vice)
                                                         GOLDSTEIN & RUSSELL, P.C.
18                                                       7475 Wisconsin Avenue, Suite 850
                                                         Bethesda, Maryland 20814
19                                                       Telephone: (202) 362-0636
                                                         Email: TSingh@GoldsteinRussell.com
20
                                                         Warren T. Burns (Pro Hac Vice)
21                                                       Russell Herman (Pro Hac Vice)
                                                         Mallory Biblo (Pro Hac Vice)
22                                                       BURNS CHAREST LLP
                                                         900 Jackson Street, Suite 500
23                                                       Dallas, Texas 75202
                                                         Telephone: (469) 904-4550
24                                                       Email: WBurns@BurnsCharest.com
                                                                 RHerman@BurnsCharest.com
25                                                               MBiblo@BurnsCharest.com
26

27

28

     NOTICE OF WITHDRAWAL OF COUNSEL                                          CASE NO. 3:18-CV-03018-JCS
         Case 3:18-cv-03018-JCS Document 143 Filed 01/06/21 Page 3 of 3



                                             Christopher J. Cormier (Pro Hac Vice)
 1                                           BURNS CHAREST LLP
                                             4725 Wisconsin Ave NW, Suite 200
 2                                           Washington, D.C. 20016
                                             Telephone: (202) 577-3977
 3                                           Email: CCormier@BurnsCharest.com
 4                                           Attorneys for Plaintiff-Relator
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF WITHDRAWAL OF COUNSEL                              CASE NO. 3:18-CV-03018-JCS
